Citation Nr: 1328921	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military duty from November 1969 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO. 

A May 2009 rating decision granted service connection for early cortical cataracts and continued the previously assigned rating for diabetes mellitus with erectile dysfunction and early cortical cataracts.  

In a March 2011 decision, the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Memorandum Decision, the Court vacated the March 2011 Board decision and remanded the matter to the Board for readjudication consistent with the Court's decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the October 2012 Memorandum Decision, the Court found that the Board's statement of reasons or bases was inadequate to support the decision to deny the claim for increase based on failure to attend VA examinations in December 2008 and October 2009 under 38 C.F.R. § 3.655(b).  While the Veteran did not provide any explanation for why he did not appear for two VA examinations, the Court found that medical evidence of record might suggest a basis for good cause.

The Court also concluded that the Board failed to provide reasons or bases for its conclusion that a statement from the March 2005 VA examination relating to the regulation of activities was the Veteran's own statement.  In particular, the report indicated "[h]is activities are very regulated because of his frequent use of insulin.  He had to quit driving as a truck driver because of his diabetes and use of insulin."  The Court believed that the statement could have been the examiner's medical conclusion rather than the Veteran's subjective assessment regarding his activities. 

A 40 percent rating for diabetes mellitus is warranted for required insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Higher ratings of 60 and 100 percent for diabetes mellitus also require regulation of activities.  Id.  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  Id.

Accordingly, the Board finds that a remand is required to clarify whether the Veteran's diabetes mellitus disability has required regulation of activities, including in March 2005, and to afford the Veteran another opportunity to appear for a VA examination to obtain medical evidence necessary to decide the claim.

Before arranging the necessary VA examination, the RO should obtain ongoing VA treatment records from the Birmingham VA Medical Center (VAMC) dated from April 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file ongoing treatment records from the Birmingham VAMC dated from April 2010 to the present that pertain to diabetes mellitus with erectile dysfunction and early cortical cataracts.

2.  After the above development has been completed, schedule the Veteran for an examination to evaluate his diabetes mellitus with erectile dysfunction and early cortical cataracts.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner should state whether the Veteran's diabetes mellitus disability has required regulation of activities and identify the date in which the medical evidence supports any such conclusion.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  A medical analysis and rationale are to be included with all opinions expressed.  

The Veteran is hereby notified that if he fails to report for an examination scheduled in conjunction with his claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b).

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the RO should readjudicate the claim of entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and early cortical cataracts.  If the benefit is not granted in full, the Veteran and his attorney should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



